    Case: 1:21-cr-00006 Document #: 21 Filed: 02/05/21 Page 1 of 5 PageID #:33




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 UNITED STATES OF AMERICA
                                              No. 21 CR 6
              v.
                                              Judge Ronald A. Guzman
 MATAYO       ANTWONE         HARLAND
 YOUNG


              PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the unopposed motion of the government, pursuant to Fed. R. Crim. P.

16(d) and 18 U.S.C. § 3771(a)(1) and (8), it is hereby ORDERED:

      1.     All of the materials provided by the United States in preparation for, or

in connection with, any stage of the proceedings in this case (collectively, “the

materials”) are subject to this protective order and may be used by defendant and

defendant’s counsel (defined as counsel of record in this case) solely in connection

with the defense of this case, and for no other purpose, and in connection with no

other proceeding, without further order of this Court.

      2.     Defendant and defendant’s counsel shall not disclose the materials or

their contents directly or indirectly to any person or entity other than persons

employed to assist in the defense, persons who are interviewed as potential witnesses,

counsel for potential witnesses, and other persons to whom the Court may authorize

disclosure (collectively, “authorized persons”). Potential witnesses and their counsel

may be shown copies of the materials as necessary to prepare the defense, but may

not retain copies without prior permission of the Court.
    Case: 1:21-cr-00006 Document #: 21 Filed: 02/05/21 Page 2 of 5 PageID #:34




      3.     Defendant, defendant’s counsel, and authorized persons shall not copy

or reproduce the materials except in order to provide copies of the materials for use

in connection with this case by defendant, defendant’s counsel, and authorized

persons. Such copies and reproductions shall be treated in the same manner as the

original materials.

      4.     Defendant, defendant’s counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents of

the materials, other than to authorized persons, and all such notes or records are to

be treated in the same manner as the original materials.

      5.     In addition to the provisions above, certain materials to be produced

contain particularly sensitive information, the unrestricted dissemination of which

could adversely affect the privacy interests of third parties. The government intends

to produce such information and designate it “Attorneys’ Eyes Only” (the “Attorneys’

Eyes Only Material”).

      6.     The Attorneys’ Eyes Only Material shall be plainly marked by the

government prior to disclosure. For written materials, the pages that are Attorneys’

Eyes Only will be individually marked. For other items, such as the copy of an iPhone

or audio or video recordings, the media containing those recordings will be marked in

the same manner.

      7.     Neither the Attorneys’ Eyes Only Materials nor the information

contained therein may be disclosed to any persons other than counsel for the


                                          2
    Case: 1:21-cr-00006 Document #: 21 Filed: 02/05/21 Page 3 of 5 PageID #:35




defendant (defined as counsel of record in this case), the defendant himself, or

investigators employed by defendant’s counsel to assist the defense (“AEO authorized

persons”), without prior notice to the government and authorization from the Court.

Moreover, while defense counsel may show the Attorneys’ Eyes Only Materials to the

defendant, and those materials may be reviewed by the defendant in defense

counsel’s presence, the Attorneys’ Eyes Only Materials (or copies of them or their

contents) may not be physically provided to defendant for his retention or by any

other means or methods.

      8.     Defendant’s counsel and AEO authorized persons shall not copy or

reproduce the Attorneys’ Eyes Only Materials except for use in connection with this

case by defendant’s counsel and AEO authorized persons. Such copies and

reproductions shall be treated in the same manner as the originals.

      9.     Defendant’s counsel and AEO authorized persons shall not disclose any

notes or records of any kind that they make in relation to the contents of the

Attorneys’ Eyes Only Materials, except to defendant for their review, and all such

notes or records are to be treated in the same manner as the originals.

      10.    Before providing any materials (including but not limited to Attorneys’

Eyes Only Materials) to an authorized person, defense counsel must provide the

authorized person with a copy of this Order and require the authorized person to sign

a statement acknowledging that the authorized person has received a copy of and

reviewed this Order, and has agreed to be bound by its terms and conditions subject


                                          3
     Case: 1:21-cr-00006 Document #: 21 Filed: 02/05/21 Page 4 of 5 PageID #:36




to sanctioning by the Court for any violations of this Order. Defense counsel shall

maintain a copy of the signed statement of each authorized person for a period of

twelve months after the conclusion of all stages of this case, and shall provide copies

of the signed statement of each authorized person to the government upon request.

      11.    Upon conclusion of all stages of this case, all of the materials produced

by the United States and all copies made thereof shall be disposed of in one of three

ways, unless otherwise ordered by the Court. The materials may be (1) destroyed; (2)

returned to the United States; or (3) retained in defense counsel's case file. The Court

may require a certification as to the disposition of any such materials. In the event

that the materials are retained by defense counsel, the restrictions of this Order

continue in effect for as long as the materials are so maintained, and the materials

may not be disseminated or used in connection with any other matter without further

order of the Court.

      12.    To the extent any material is produced by the United States to

defendant or defendant’s counsel by mistake, the United States shall have the right

to request the return of the material and shall do so in writing. Within five days of

the receipt of such a request, defendant and/or defendant’s counsel shall return all

such material if in hard copy, and in the case of electronic materials, shall certify in

writing that all copies of the specified material have been deleted from any location

in which the material was stored.




                                           4
     Case: 1:21-cr-00006 Document #: 21 Filed: 02/05/21 Page 5 of 5 PageID #:37




        13.   The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit defense

counsel in the use of discovery materials in judicial proceedings in this case.

        14.   Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.

                                         ENTER:


                                         RONALD A. GUZMAN
                                         District Court Judge
                                         United States District Court
                                         Northern District of Illinois

Date:    February 5, 2021




                                            5
